Citation Nr: 0215112	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-09 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gynecological disability (claimed as vaginal discharge 
and/or a female disorder).

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urinary disability (claimed as urinary tract infection).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that new and material evidence 
adequate to reopen a claim for service connection for vaginal 
discharge (previously claimed as urinary tract infection 
and/or a chronic female disorder) had not been submitted.  
The veteran subsequently perfected this appeal.

In April 2001, a videoconference hearing was held before the 
undersigned.

In September 2001, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for a gynecological 
disability, characterized variously as vaginal discharge, 
urinary tract infection, or female disorder.  In April 2002, 
appellee filed a motion for remand and to stay further 
proceedings.  The motion suggested several bases for remand.  
First, the Board was requested to refrain from characterizing 
a gynecological disability as a urinary disability.  
Accordingly, the Board has restated the issues so as to 
consider these disabilities separately.  Second, the motion 
suggests that the Board incorrectly summarized the standard 
of review used by the RO during the April 1987 rating 
decision and that the mischaracterization gives the 
impression that appellant was not provided de novo review of 
her initial claim for service connection for a gynecological 
disability.  Third, the motion suggests that the Board 
address the applicability of 38 C.F.R. § 3.303(b) with 
respect to the appellant's claims.  In May 2002, the veteran 
indicated that she had no objection to the motion to remand.

By Order dated May 31, 2002, the United States Court of 
Appeals for Veterans Claims (CAVC) vacated and remanded the 
September 2001 Board decision.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. In September 1984, the Board denied the veteran's claim 
for entitlement to service connection for a urinary tract 
disability, essentially based on a finding that a chronic 
urinary tract disability was not present during service.

3. In April 1987, the RO denied the veteran's request to 
reopen a claim of entitlement to service connection for a 
urinary tract infection, essentially based on a finding 
that post service treatment records did not provide a new 
factual basis which would warrant service connection for 
urinary tract infection.  This decision also denied a 
claim of entitlement to service connection for a female 
disorder, essentially based on a finding that service 
medical records were negative for a chronic female 
disorder.  The veteran did not appeal this decision.

4. New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the 
claims for service connection for gynecological and 
urinary disabilities has not been submitted since the 
April 1987 rating decision.


CONCLUSIONS OF LAW

1. The April 1987 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986); currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2. New and material evidence has not been submitted since the 
April 1987 rating decision and the claims of entitlement 
to service connection for gynecological and urinary 
disabilities are not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The veteran was notified of 
the laws and regulations pertaining to service connection and 
new and material evidence in the March 2000 rating decision 
and the May 2000 statement of the case (SOC).  The veteran 
was advised at the April 2001 videoconference hearing of the 
evidence needed to substantiate her claims.  Further, the 
September 2001 Board decision notified the veteran of the 
enactment of the VCAA, the laws and regulations pertaining to 
new and material evidence, and also informed her what is 
necessary to reopen her claim is evidence of a nexus between 
the findings and complaints in service and a current 
disability. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran has cited several sources of treatment, including 
from the VA medical center (VAMC) in Birmingham, the 
Jefferson County Department of Health, and the University of 
Alabama.  The record reflects that the veteran has submitted 
treatment records from these sources.  The veteran has not 
identified additional records that need to be obtained.  In 
August 2002, the veteran was notified that she had an 
additional 90 days to submit evidence.  Subsequently, the 
veteran responded indicating that she did not have anything 
else to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection for a urinary tract infection was 
originally denied in August 1983.  In September 1984, the 
Board determined that a chronic urinary tract infection was 
not incurred or aggravated during service.  The Board noted 
that although the veteran was seen for complaints of urinary 
tract pain during service, at no time during service was a 
chronic disability of the urinary tract identified.  The 
Board determined that the veteran's episodes involving the 
urinary tract were acute and transitory and resolved without 
residual effects.  It was added that post service urinary 
tract problems did not begin for more than 2 years after 
service. 

In April 1987, the RO determined that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a urinary tract infection had not been 
submitted, essentially based on a finding that post service 
treatment records did not provide a new factual basis which 
would warrant service connection.  The April 1987 decision 
also denied service connection for a female disorder 
essentially based on a finding that the service medical 
records were negative for a chronic female disorder during 
service.  The veteran did not appeal the April 1987 decision 
and it is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986); currently 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

In November 1999, the veteran claimed entitlement to service 
connection for vaginal discharge.  The RO characterized the 
issue as "new and material evidence to reopen claim for 
service connection for vaginal discharge, previously claimed 
as urinary tract infection and/or a chronic female 
disorder."

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 1991). In determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
her claims was filed prior to that date.  Therefore, the 
amended regulation does not apply.

Pertinent evidence of record at the time of the April 1987 
decision includes service medical records; various private 
treatment records; and testimony provided at a RO hearing in 
January 1984.  The evidence is summarized below.

Service medical records showed that on enlistment examination 
in July 1973 the veteran reported that she had never had or 
been treated for a female disorder, a change in menstrual 
pattern, or frequent or painful urination.  Clinical 
evaluation of the genitourinary system, and the pelvic and 
vaginal areas was normal.  In March 1974 the veteran was seen 
for an ob-gyn consultation and pelvic examination by speculum 
was normal.  A Pap smear was taken and was negative for any 
findings.  On examination, the cervix and uterus were found 
to be normal.  In February 1975 the veteran complained of 
pain in the right lower quadrant of her back and in her 
urinary tract, which was cramping in nature.  She also 
reported having dysuria and frequency, and claimed the 
symptoms had been present since the day before.  The veteran 
was referred to the urology clinic and it was noted that a 
urine culture showed no growth.

Service medical records further show that in June 1975 the 
veteran reported having an abnormal period with excessive 
bleeding, and the impression was heavy menses.  On August 4, 
1975 the veteran complained of burning on urination.  A 
urinalysis showed 30-40 white blood cells, and the impression 
was urinary tract infection.  On August 16, 1975 the veteran 
was seen with a urinary tract infection, and it was noted 
that she was given medications with no relief.  She also 
complained of vaginal discharge.  On August 18, 1975 
examination showed a non-specific vaginal discharge.  In 
November 1975 the veteran complained of abdominal cramps, and 
it was noted that she was on the pill, had regular bleeding, 
occasional dysuria, and a normal white vaginal discharge.  In 
December 1975 the veteran complained of vaginal discharge and 
right lower quadrant pain when running.  It was noted that 
she had typical trichomonas discharge.  The impression was 
that there were no abnormalities of the female genital tract 
to explain the veteran's complaints, and it was noted that it 
was normal for people to get side aches from exercise when 
not in shape.  In June 1976 the veteran was seen in 
gynecology for a chief complaint of "discharge," and it 
appears the impression was "normal post UIP exam."  On a 
Report of Medical History prepared in conjunction with her 
separation examination, the veteran denied having or being 
treated for a female disorder, a change in menstrual pattern, 
or frequent or painful urination.  On separation examination 
in August 1976, evaluation of the genitourinary system and 
the pelvic and vaginal areas was normal.

Treatment records from the Jefferson County Department of 
Health, Northern Health Center showed that in June 1978 the 
veteran reported a medical history of having had pelvic 
infections and a urinary tract infection.  Physical 
examination of the vagina and cervix were negative for any 
findings.  The impression was of a normal pelvis.  Pap smear 
was negative.  In April 1981, she complained of vaginal 
discharge and spotting between menses.  On gynecological 
examination, it was noted that she had a slight vaginal 
discharge.  Pap smear was negative.  In August, September, 
and October 1981 the veteran complained of a discharge that 
itched and burned.  On February 3, 1983 the veteran was seen 
for a prenatal visit and reported having a yellowish, 
itching, vaginal discharge.  On February 4, 1983 she reported 
having a white irritating vaginal discharge with a developing 
rash to the genital area.  Wet prep revealed yeast and a few 
trich.  A Pap smear was negative.  In March 1983 she again 
reported having burning, itching, and discharge.  
Gynecological examination in October 1983 revealed yellow 
discharge and wet prep showed bacteria and clue cells.  In 
September 1985, the veteran was treated for active 
trichomonas.  

Records from the University of Alabama Medical Center showed 
that in May 1980 the veteran complained of vaginal discharge.  
Pap smear showed mild dysplasia to focally moderate dysplasia 
and severe inflammatory effect and candida.  Impression was 
candidiasis.  In March 1984 the veteran complained of a two 
month period of vaginal itching and discharge and the 
diagnosis was candidiasis.  A June 1986 medical report by Dr. 
J. Whittle reported that the veteran presented for evaluation 
of an 8-year history of left-sided abdominal pain in the left 
upper quadrant.  She reported that her periods were not 
remarkable and she reported no history of a change in urinary 
habits or burning when she urinated.  She reported having 
occasional urinary tract infections in the past.  Pelvic 
examination demonstrated a whitish, foul-smelling vaginal 
discharge.  Examination of the cervical discharge showed 
trichomonas, and the smell was consistent with hemophilus 
vaginalis.  Regarding the veteran's abdominal pain, the 
examiner was not sure whether it was irritable bowel syndrome 
or related to the ovaries.  He noted that the pain location 
was atypical for ovaries.  The examiner indicated that there 
was a reasonable possibility that it was just musculoskeletal 
based on the veteran's obesity, although the chronicity and 
the intermittent nature were against this.  Assessment 
included vaginal discharge with trichomonas.

A September 1996 statement by Dr. Whittle reports that the 
veteran had been followed at the University of Alabama 
Hospital for chronic abdominal pain and general health 
maintenance.  He noted that despite chronic abdominal pain, 
the veteran was in fairly good health.  

Treatment records from VAMC Birmingham indicate that in April 
1979 the veteran reported having vaginal discharge that had 
an onset the week prior.  She complained of vaginal pruritus 
with discharge and a history of trichomonas in the past.  
Pelvic examination revealed a creamy yellow discharge and 
positive trichomonas on wet prep.  Impression was trichomonas 
vaginitis.  In February 1980 she reported a white vaginal 
discharge, not thick, that had been recently treated.  In 
March 1980, she reported that she had flank pain and had been 
treated at Public Health, but no venereal disease was found.  
A urinalysis showed increased white blood cell count.  Four 
days later, the veteran reported having chronic vaginal 
discharge and urine C&S showed "candida albicans."  In 
April 1980 she reported having problems with cramps, vaginal 
discharge, and pain "since military days."  It was noted 
that she had been on Mycostatin suppositories, and had a C&S 
that revealed "candida yeast."

VA treatment records further indicate that in June 1980 she 
complained of back pain and it was noted she had a chronic 
renal infection that was not improved with sulfa drugs and 
antibiotics.  She reported a long history of vaginal 
discharge and intermittent dysuria.  Presently there was no 
discharge and no dysuria, and the examiner suspected post 
coital pain secondary to trauma.  In April 1983 she 
complained of recurrent vaginal discharge.  

In January 1984, the veteran testified at a hearing at the 
RO.  She reported that she had a serious urinary tract 
infection in service and was given medication.  She was told 
it was a kidney infection but claims it was a vaginal 
discharge.  She testified that she did not have any problems 
prior to service and that her problems first started in 
service.  She was treated with medications and vaginal creams 
and reportedly went on sick call on numerous occasions.  She 
testified that after she was discharged from service she 
still had problems and was treated in 1977 and 1978 at the 
Northern Health Clinic and VAMC Birmingham.  She also 
reported treatment at the University Hospital in Birmingham.

Since the April 1987 final rating decision, additional 
relevant evidence has been associated with the claims folder.  
In September 1999, the veteran submitted copies of records 
from the Jefferson County Health Department from 
approximately 1981 to July 1999.  Records from the Jefferson 
County Health Department from approximately June 1978 to 
January 1986 were considered in the April 1987 rating 
decision.  Subsequent treatment records indicate that in 
December 1998 the veteran was treated for a urinary tract 
infection and bacterial vaginitis and a Pap smear was within 
normal limits.  A February 1999 Pap smear indicated "scant 
cellularity."

Also submitted was a November 1999 statement from a certified 
nurse practitioner at the Chris McNair Health Center.  This 
statement reports that the veteran was seen in the clinic and 
given several referrals to specialists, including a referral 
for gynecology because they had been unable to obtain an 
adequate Pap smear due to possible cervical atrophy.

In April 2001, the veteran provided testimony at a 
videoconference hearing.  She testified that she first had 
gynecological problems in 1978.  She also reported having 
female problems during service and that she received 
antibiotic treatment.  She reported that the infection would 
clear up for a while and then keep coming back.  She had 
problems with yeast infections once a year, and claim that it 
itched, burned, and had an odor and discharge such that she 
had to wear a sanitary pad.  She claimed the yeast infection 
was diagnosed as "trichomoniasis," and that she had the 
same diagnosis in service.  She reported that after service 
she went to the doctor in 1978.  She testified that the yeast 
infection would clear up and come back every so often.  She 
did not miss work but did experience discomfort.  

At the videoconference hearing the veteran submitted 
additional treatment records and a waiver of RO jurisdiction.  
These records (Jefferson County Department of Health, Chris 
McNair Health Center from approximately December 1998 to 
March 2001) were received at the Board in May 2001.  In 
December 1998 and November 1999, Pap smear tests were found 
to be within normal limits.  In January 2000 the veteran was 
seen for a repeat Pap smear.  External genitalia were within 
normal limits and there was no discharge or lesions.  A Pap 
smear was reported to be within normal limits.

Evidence at the time of the April 1987 rating decision 
indicated that the veteran had urinary tract infections and 
complaints of vaginal discharge in service and following 
active duty.  There was no evidence of a chronic disorder in 
service or competent medical evidence showing that such 
findings in service were related to any current disability. 

As discussed, various treatment records have been submitted 
since the April 1987 rating decision.  To the extent the 
records are duplicates of evidence previously considered, the 
evidence is not new.  The testimony provided at the 
videoconference hearing and non-duplicate treatment records 
are new, as they have not previously been considered.  The 
newly submitted medical evidence and the testimony provided 
at the videoconference hearing indicate the veteran receives 
treatment for occasional complaints of urinary discomfort and 
vaginal discharge.  This evidence is essentially cumulative 
and is not material as it does not show that the veteran has 
current gynecological and/or urinary disabilities that are 
related to her active service or events therein. 

In determining that the newly submitted evidence is not 
material, the Board has considered the applicability of 
38 C.F.R. § 3.303(b) as indicated in the motion for remand.  
The motion noted that the veteran's claims for service 
connection were denied on the basis that her conditions were 
not chronic and inservice complaints were acute and 
transitory.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2001).  The 
evidence submitted by the veteran since the April 1987 rating 
decision indicates that she receives current treatment for 
the claimed disorders.  The newly submitted evidence does not 
establish that she had a chronic disability during service, 
that she has had continuity of symptomatology since discharge 
from service in 1976, or that any such symptomatology is 
related to the problems she had during service.  

Accordingly, the additional evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  Therefore, the 
evidence cannot be considered new and material for the 
purpose of reopening the veteran's claims.







(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has not been submitted to reopen 
claims of entitlement to service connection for gynecological 
and urinary disabilities, the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

